UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2281



RONNIE BAZILE, a/k/a Ronnie Aaron,

                                              Plaintiff - Appellant,

          versus


NFL    -   BALTIMORE    RAVENS,   PROPERTIES,
INCORPORATED; ART MODELL, Former Owner; STEVE
BISCIOTTI, Owner; DAVID MODELL, Former Owner,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
05-2526-1)


Submitted: May 16, 2006                          Decided: May 18, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Bazile, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ronnie   Bazile   appeals     the   district   court’s   order

dismissing his copyright infringement action as frivolous under 28

U.S.C. § 1915(e) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Bazile v. NFL, No. CA-05-2526-1 (D. Md.

filed Oct. 21, 2005; entered Oct. 24, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 2 -